Case 8:18-cv-02608-SDM-AAS Document 226 Filed 12/05/19 Page 1 of 12 PageID 6331




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

    HEALTHPLAN SERVICES, INC.,                         )
                                                       )
                              Plaintiff,               )
                                                       )
    v.                                                 )       Case No.: 8:18-cv-2608-T-23AAS
                                                       )
    RAKESH DIXIT, FERON                                )
    KUTSOMARKOS, E-INTEGRATE, INC.,                    )
    KNOWMENTUM, INC., and MEDIA                        )
    SHARK PRODUCTIONS, INC.                            )

                              Defendants.


       PLAINTIFF HEALTHPLAN SERVICES INC.’S RENEWED MOTIONS FOR
     SANCTIONS, FEES AND ORDER TO SHOW CAUSE WHY DIXIT DEFENDANTS
                     SHOULD NOT BE HELD IN CONTEMPT

           Pursuant to Fed. R. Civ. P. 37 and L.R. 3.01(g), and the Court’s Order of Oct. 18, 2019,

    ECF No. 198, Plaintiff HealthPlan Services, Inc. (“HealthPlan”), by and through their

    undersigned counsel, respectfully moves this Court for sanctions and fees against Defendants

    Rakesh Dixit, Media Shark Productions, Inc. and Knowmentum, Inc. (collectively, “Dixit

    Defendants”) and an order to show cause, and in support of this motion states as follows:

    I.     INTRODUCTION

           Unfortunately, the Court’s formidable warnings, orders and sanctions have not

    compelled the Dixit Defendants to abide by the Federal Rules of Civil Procedure or cooperate

    in discovery. Undeterred, they did not supplement initial disclosures, provide promised

    responses to HealthPlan’s document requests and interrogatories, or provide privilege logs.

    By design, the Dixit Defendants’ litigation misconduct has unjustly prevented HealthPlan from
Case 8:18-cv-02608-SDM-AAS Document 226 Filed 12/05/19 Page 2 of 12 PageID 6332




    preparing its claims and defenses, needlessly duplicated HealthPlan’s legal fees, and wasted

    nearly a year of HealthPlan’s time.

           HealthPlan’s only recourse remains this Court’s sanctions power, under this Court’s

    inherent powers and Rule 37. After a year of the Dixit Defendants’ litigation misconduct,

    multiple granted motions to compel and for sanctions, and protracted months of wasted

    meet/confer efforts, the only remaining remedies are extreme. Accordingly, HealthPlan moves

    for a Court order: (i) requiring a certification of complete compliance with the Order of Oct. 18,

    2019, ECF No. 200 (“Sanctions Order”), and in the event of failing to be fully compliant,

    an entry of default judgment against the Dixit Defendants; (ii) finding litigation misconduct by

    the Dixit Defendants; (iii) requiring the Dixit Defendants and their attorneys to show cause

    why they should not be held in contempt; and (iv) requiring that the Dixit Defendants

    immediately, jointly and severally, pay HealthPlan’s fees and expenses incurred in connection

    with the present motion.

                                     MEMORANDUM OF LAW

    II.    STANDARD OF LAW

           A. Rule 37 Sanctions And Attorneys’ Fees For Failure To Obey Court Orders

           A court may award sanctions pursuant to its inherent authority. People for the Ethical

    Treatment of Animals v. Dade City’s Wild Things, 2018 U.S. Dist. LEXIS 8761, at *2

    (M.D. Fla., Jan. 19, 2018). “Courts have the inherent authority to control the proceedings

    before them, which includes the authority to impose ‘reasonable and appropriate’ sanctions.”

    Martin v. Automobili Lamborghini Exclusive, Inc., 307 F.3d 1332, 1335 (11th Cir. 2002)

    (citations omitted).




                                                    2
Case 8:18-cv-02608-SDM-AAS Document 226 Filed 12/05/19 Page 3 of 12 PageID 6333




           Federal Rule of Civil Procedure 37 provides that a court shall award sanctions,

    including expenses incurred as a result of filing a discovery motion, if the party’s failure to

    comply with its discovery obligations is not substantially justified. See Fed. R. Civ.

    P. 37(b)(2)(C); see, e.g., BankAtlantic v. Blythe Eastman Paine Webber, Inc., 12 F.3d 1045,

    1048-49 (11th Cir. 1994) (imposing monetary sanctions against party and its counsel for

    failure to obey a discovery order). Sanctions may be imposed for noncompliance with a court

    order even without a showing of willfulness or bad faith on the part of the disobedient party.

    See BankAtlantic, 12 F.3d at 1049 (only when a court imposes the most severe sanctions is a

    finding of willfulness or bad faith failure to comply necessary).

           Courts enjoy broad discretion to fashion appropriate sanctions for discovery order

    violations. See, e.g., Malautea v. Suzuki Motor Co., Ltd., 987 F.2d 1536, 1542 (11th Cir. 1993).

    Among the sanctions options available under Rule 37, courts may treat as contempt of court

    the failure to obey any order. Fed. R. Civ. P. 37(b)(2)(A).

           B. Discovery and Sanctions Order

           After extensive briefing and oral arguments, this Court granted numerous discovery

    motions made by HealthPlan. See Order of July 30, 2019, ECF No. 141 (“Discovery Order”).

    In addition, the Discovery Order required that, no later than noon on Aug. 26, the Dixit

    Defendants: (i) amend responses to interrogatories (para. 10); (ii) produce a first batch of

    documents responsive to numerous requests for production (para. 3); and (iii) provide a

    reasonable timeframe for production of remaining documents (para. 3).

           The Dixit Defendants refused to obey the Court’s Discovery Order, thus requiring

    multiple motions for sanctions. See Motions for Sanctions, ECF Nos. 168 and 190 (“Sanctions




                                                   3
Case 8:18-cv-02608-SDM-AAS Document 226 Filed 12/05/19 Page 4 of 12 PageID 6334




    Motions”). After a lengthy hearing, the Court granted the Sanctions Motions, finding that

    Dixit Defendants violated the Discovery Order. Sanctions Order, ECF No. 200, para. 2.

    The Court held that “the Dixit defendants’ failure to comply with the July 2019 order …

    was not substantially justified and other circumstances do not make an award of expenses

    against the Dixit defendants unjust.” Id.

           Further, the Sanctions Order set forth a strict timeline for compliance with the

    Discovery Order by the Dixit Defendants. Among other things, the Sanctions Order ordered

    the Dixit Defendants to amend request for production responses, update initial disclosures,

    amend interrogatory responses and provide a privilege log by Oct. 30, 2019.

    III. THE DIXIT DEFENDANTS’ ESCALATING VIOLATIONS OF THE JULY 30
    ORDER AND THE SANCTIONS ORDER REQUIRE SEVERE SANCTIONS

           A. To Feign Compliance With The Discovery Order And The Sanctions Order,
              Dixit Defendants Re-Served The Same Responses To HealthPlan’s Requests
              But Redated Them With A New Caption And Signature Block

                  1. The Dixit Defendants’ False Amendments Requires Sanctions

           The Dixit Defendants falsified compliance with the Discovery Order and the Sanctions

    Order as relates to amending their Responses to HealthPlan’s requests for production. That is,

    rather than amend the responses to discovery requests, the Dixit Defendants’ re-dated them

    from May 31 to November 4; re-captioned them as “second amended;” and had their lead

    counsel, Dustin Deese and Johnny Hightower, sign and certify service of the documents.

    A true and correct copy of the May 31 Amended Responses (see Exhibit 1) and the

    November 4 Second Amended Responses (see Exhibit 2) establishes Dixit Defendants’

    deception. The same is true of Knowmentum’s and Media Shark’s purportedly amended

    responses to discovery requests. As to all of the Dixit Defendants’ second amended responses



                                                  4
Case 8:18-cv-02608-SDM-AAS Document 226 Filed 12/05/19 Page 5 of 12 PageID 6335




    to discovery requests, there is no difference relative to the previously served May 31 responses.

    Indeed, the amended responses still include the promise to produce documents by June 17,

    showing that the Dixit Defendants did not bother to even read the responses.

           Immediately upon discovery of the Dixit Defendants’ failure to amend, this was raised

    with counsel for the Dixit Defendants, who represented that they had accidentally served an

    incorrect, earlier version of the responses and simply had to send the correct “better version.”

    See Notice of Discovery Issues, ECF No. 214, p.3. They would do it, they promised, later that

    day, depending on whether a root canal permitted, or at the latest, the following Monday.

    Now, after weeks of stalling and follow-up meet/confers and excuses, unquestionably there

    was never a “better version.”

           Beyond mere mishaps and oversights, the Dixit Defendants’ use of a falsely certified

    amendment is outrageous, and warrants severe penalties. In addition to violating the Discovery

    Order and the Sanctions Order by not providing bona fide amended responses to HealthPlan’s

    requests for production, the Dixit Defendant’s counsel violated Fed. R. Civ. P. 26(g)(3).

    That is, by signing the responses, they falsely certified that—after reasonable inquiry—the

    disclosure was “complete and correct at the time it was made.” There is no question that the

    Dixit Defendants’ counsel did not undertake any reasonable inquiry or verify that the

    documents were complete and correct at the time they were made. Quite the contrary, it is

    evident that they were well aware of the scheme to feign compliance with the Discovery Order

    and the Sanctions Order.

           Such tactics—when taken with the history of evasion and litigation misconduct—

    warrant severe sanction against the Dixit Defendants and their attorneys.




                                                   5
Case 8:18-cv-02608-SDM-AAS Document 226 Filed 12/05/19 Page 6 of 12 PageID 6336




                   2. The Dixit Defendants’ Document Production Is An Unreliable Mess

           Under the guise of supplemental productions, the Dixit Defendants’ have produced and

    re-produced the same documents on multiple occasions. Rather than produce new documents

    on a rolling basis as long promised, they have simply taken the productions of co-defendants

    and produced it as their own, apparently to increase the volume of their production and make

    it appear they are producing documents. In this way, the Dixit Defendants appear to have

    simply produced some 300,000+ pages of documents on behalf of Knowmentum, when such

    documents were already produced by Kutsomarkos and/or E-Integrate. Unfortunately, it is

    enormously burdensome to determine what is responsive to particular discovery requests

    because Dixit Defendants have all failed to identify responsive documents on a request-by-

    request basis, as required by the Rules.

           Moreover, all the while, the Dixit Defendants admit they have not even reviewed an

    entire trove of documents—purportedly too many to house in counsel’s office—which are said

    to be in the custody of Rak Dixit.

           Nor have the Dixit Defendants produced documents in native format with all preserved

    metadata, or TIFF/load files, as required by the Order Regarding Discovery of Electronically

    Stored Information, ECF No. 105. As to native files or TIFF/load files, the Dixit Defendants

    maintain they are in the custody of former counsel, Holland & Knight. However, the Dixit

    Defendants refuse to request Holland & Knight to hand over such documents for review.

           This is far from the Dixit Defendants’ numerous representations that there would be a

    rolling production, and itself constitutes another violation of the Discovery Order and the

    Sanctions Order requiring further sanctions pursuant to Rule 37(b)(2)(A) and (C).




                                                 6
Case 8:18-cv-02608-SDM-AAS Document 226 Filed 12/05/19 Page 7 of 12 PageID 6337




           B. The Dixit Defendants’ Refusal To Amend Interrogatory Responses Violates
              The Discovery Order

                 1. The Dixit Defendants’ Continue Dodging Deadlines

           After the October 31 deadline to amend interrogatory responses, the Dixit Defendants

    repeatedly promised to further amend their interrogatory responses as discussed below. After

    yet another meet and confer on the issue, the Dixit Defendants committed to “to fully meet all

    obligations on any pending issues by no later than November 29th.” See Notice of Discovery

    Issues, ECF No. 219, p.8. The Dixit Defendants failed to properly amend such interrogatories.

                 2. The First Amended Responses From The Dixit Defendants Continue To
                    Deprive HealthPlan of Discovery

           The Dixit Defendants’ amended interrogatory responses remain grossly deficient, and

    do not comply with the Discovery Order, the Sanctions Order, the Fed. R. Civ. P., or the Dixit

    Defendants’ prior promises to provide full responses.

           Among the most egregious examples of non-responsive answers, Rak Dixit drafted a

    lengthy, non-responsive and barely intelligible ten-page narrative as a response to question 1a.

    See Dixit Defendants First Amended Responses To HealthPlan’s Interrogatories (“Dixit

    Interrogatory Responses”), Exhibit 3, p3-13. He then incorporated by reference the entire ten-

    page response to question 1a into numerous subsequent subparts of the interrogatories. See

    Dixit Interrogatory Responses, p14, 1b-e. Such subparts call for, among other information,

    “[t]he name(s), contact information, employment title and development role for each author,

    developer or programmer of each software, program, tool and device comprising the Pre-

    Existing Property,” as well as extensive additional information crucial to HealthPlan’s trade

    secret and copyright allegations. Id. The response incorporated by reference into 1b-e,




                                                   7
Case 8:18-cv-02608-SDM-AAS Document 226 Filed 12/05/19 Page 8 of 12 PageID 6338




    however, contains no responsive information as to subparts 1b-e. Id. Simply put, each

    incorporation by reference in 1b-e dodged the interrogatory altogether. The same is true of

    other sections, which the Dixit Defendants agreed to supplement weeks ago, but have not.

           Another egregious example of the Dixit Defendants’ failure to properly amend relates

    to financial interrogatories, which the Dixit Defendants wholesale refuse to answer or provide

    any discovery. Dixit Interrogatory Responses, Exhibit 3, p.21. Rather, they assert a belated

    objection that was waived. See HealthPlan’s Second Motion for Sanctions, ECF No. 190, p4

    and fn. 2. Even if it was not waived—which it is—the Court already considered and rejected

    the argument that financial information is not discoverable. Specifically, in May, the Court

    considered arguments from defendants that they need not produce financial documents of

    direct and indirect transactions between Rak Dixit, his various sham companies and Feron

    Kutsomarkos. The Court rejected this argument:

                   …if there were payments that were made directly or indirectly from
                   these individuals to her, I think that that would be relevant and
                   appropriately proportional for those documents to be produced.

    May 22, 2019 Hr’g Tr. 20:19-23. Even so, the Dixit Defendants have not produced financial

    records beyond limited tax returns, and have refused to respond to HealthPlan’s central

    interrogatories on this point.

           For these, and numerous other deficiencies not cured by the Dixit Defendants, the Dixit

    Defendants remain in violation of the Discovery Order and the Sanctions Order. The harm

    caused by the Dixit Defendant’s refusal to provide proper interrogatory responses was

    addressed in HealthPlan’s prior motions. See, e.g., HealthPlan’s Second Motion for Sanctions,

    ECF No. 190, p.7.




                                                  8
Case 8:18-cv-02608-SDM-AAS Document 226 Filed 12/05/19 Page 9 of 12 PageID 6339




            The Dixit Defendants continue to lack any justification for their months of delays,

    broken stipulations and violations of the Discovery Order and the sanctions Order.

    Accordingly, pursuant to Rule 37(b)(2)(A) and (C), the Dixit Defendants must be sanctioned

    for this violation.

            C. The Dixit Defendants Are Violating Multiple Additional Aspects Of The
               Discovery Order And The Sanctions Order

                   1. Failure to Supplement Initial Disclosures

            The Dixit Defendants have refused to comply with the Court’s order to supplement

    their discovery requests. Rather than comply, they falsely represent that they have no more

    contact information about any of the individuals identified in their voluminous discovery

    requests. This is demonstrably false. As one example, the Dixit Defendants are most certainly

    aware of the contact information for Clyde Fritz, who was recently set for a deposition on

    November 7, 2019 as a fact expert in the state court litigation, and was set to be deposed at the

    offices of Shyamie Dixit. See Notice of Cancellation, Exhibit 4. Nevertheless, the Dixit

    Defendants falsely maintain that his information is “unknown at this time.” See, Dixit’s

    Amended Initial Disclosures, Exhibit 5, p7. Their refusal to provide his contact information

    in the initial disclosures demonstrates a willful refusal to cooperating in the most basic

    discovery, let alone the Discovery Order or the Sanctions Order. This continuing violation of

    the Discovery Order and the Sanctions Order likewise warrants sanctions pursuant to Rule

    37(b)(2)(A) and (C), the Dixit Defendants must be sanctioned for this violation. It should

    likewise be sanctioned pursuant to Rule 26(g) as a false certification of the initial disclosures

    by Rak Dixit’s attorneys.




                                                   9
Case 8:18-cv-02608-SDM-AAS Document 226 Filed 12/05/19 Page 10 of 12 PageID 6340




                       2. Failure to Produce Privilege Logs

              The Dixit Defendants raised privilege as an objection to numerous requests for

     production. See, e.g., Dixit Responses to Requests for Production, Exhibit 2, no. 46. Yet they

     now claim there is no need to produce privilege logs because there are no privileged

     documents.

              D. Rule 37 Sanctions Should Be Awarded Immediately

              For the same reasons detailed in the Second Motion for Sanctions, ECF No. 190, p.9,

     this Court should award sanctions immediately.

              E. Dixit Defendants’ Willful Violations Of The Sanctions Order, The Discovery
                 Order As Well As Their History Of Discovery Abuses, Warrants Findings Of
                 Litigation Misconduct, Adverse Inferences And An Order To Show Cause

              The Dixit Defendants are engaged in a brash, deliberate and exceptional abuse of the

     justice system. From serving falsely certified responses to discovery requests in response to

     multiple Court orders to withholding all forms of discovery, Rak Dixit and each of the

     companies he controls, are engaged in widespread litigation abuses. These are not innocent

     actors. As explained before, Rak Dixit is over-seasoned as a repeat defendant engaged in years

     of lawsuits. Worse, the discovery abuses are all facilitated and executed by a knowing team

     of attorneys of record in this action, including Rak Dixit’s brother, Shyamie Dixit. 1 They

     should all be held accountable for their own parts in abusing the discovery process. Given the

     present motion and past motions for sanctions renewed herein, HealthPlan moves for findings



     1
      Not surprisingly, in the face of imminent sanctions and other negative findings, the attorneys for Rak Dixit and
     his sham companies are now fleeing, attempting to leave only Dustin Deese. See Shyamie Dixit Motion to
     Withdraw, ECF No. 208 and Johnny Hightower Motion to Withdraw, ECF No. 223. Their withdrawal from the
     case should not, however, cut off accountability for their misconduct.




                                                           10
Case 8:18-cv-02608-SDM-AAS Document 226 Filed 12/05/19 Page 11 of 12 PageID 6341




     of litigation misconduct and an order to show cause why the Dixit Defendants and their

     attorneys should not be held in contempt.

     III.    CONCLUSION

             For the foregoing reasons, Plaintiff respectfully requests that this Court enter an order

     granting HealthPlan’s renewed motions for sanctions and an order to show cause why Dixit

     Defendants and their attorneys should not be held in contempt.

                                          Rule 3.01(g) Certification

                    Pursuant to Local Rule 3.01(g), I hereby certify that I have conferred multiple times

     with counsel for Dixit Defendants regarding the relief sought in this motion and they oppose

     said relief.

     Dated: December 5, 2019                                  Respectfully Submitted,

                                                              /s/ Alejandro J. Fernandez
                                                              Alejandro J. Fernandez (FBN: 32221)
                                                              Stephen J. Leahu (FBN: 0054037)
                                                              BRINKS GILSON & LIONE
                                                              SunTrust Financial Centre, Suite 3500
                                                              401 E. Jackson Street
                                                              Tampa, FL 33602
                                                              afernandez@brinksgilson.com
                                                              sleahu@brinksgilson.com
                                                              Telephone: (813) 275-5020
                                                              Facsimile: (813) 275-5021

                                                              Andrew J. Avsec
                                                              (IL ARDC No. 6292313)
                                                              Admitted Pro Hac Vice
                                                              William H. Frankel
                                                              (IL ARDC No. 3127933)
                                                              Admitted Pro Hac Vice
                                                              BRINKS GILSON & LIONE
                                                              NBC Tower, Suite 3600
                                                              455 N. Cityfront Plaza Drive
                                                              Chicago, Illinois 60611



                                                       11
Case 8:18-cv-02608-SDM-AAS Document 226 Filed 12/05/19 Page 12 of 12 PageID 6342




                                                       aavsec@brinksgilson.com
                                                       wfrankel@brinksgilson.com
                                                       Telephone: (312) 321-4200
                                                       Facsimile: (312) 321-4299

                                                       Evi T. Christou (D.C. Bar No.1600066)
                                                       Admitted Pro Hac Vice
                                                       echristou@brinksgilson.com
                                                       BRINKS GILSON & LIONE, P.C.
                                                       1775 Pennsylvania Avenue, NW
                                                       Suite 900
                                                       Washington, DC 20006
                                                       Telephone No. (202) 296-6923
                                                       Facsimile No. (202) 296-8701

                                                       Attorneys for Plaintiff
                                                       HealthPlan Services, Inc.


                                     CERTIFICATE OF SERVICE

             I HEREBY certify that on December 5, 2019, I electronically filed the foregoing

     document with the Clerk of the Court CM/ECF, which will send notification of this filing to

     all counsel of record in this action.

                                                       /s/ Alejandro J. Fernandez
                                                       Alejandro J. Fernandez (FBN: 32221)
                                                       Stephen J. Leahu (FBN: 0054037)
                                                       BRINKS GILSON & LIONE
                                                       SunTrust Financial Centre, Suite 3500
                                                       401 E. Jackson Street
                                                       Tampa, FL 33602
                                                       afernandez@brinksgilson.com
                                                       sleahu@brinksgilson.com
                                                       Telephone: (813) 275-5020
                                                       Facsimile: (813) 275-5021




                                                 12
